Name: Commission Regulation (EEC) No 3628/88 of 22 November 1988 amending Regulation (EEC) No 2989/88 increasing to one million tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 11 . 88No L 316/40 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3628/88 of 22 November 1988 amending Regulation (EEC) No 2989/88 increasing to one million tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 2989/88 is replaced by the following : 'Article 1 1 . This invitation to tender shall cover a maximum of one million tonnes of durum wheat to be exported to all third countries. 2. The regions in which the one million tonnes of durum wheat are stored are listed in Annex I hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), as last amended by Regulation (EEC) No 2418/87 (4), Whereas Commission Regulation (EEC) No 2989/88 (*), as last amended by Regulation (EEC) No 3463/88 (*), opened a standing invitation to tender for the export of 800 000 tonnes of durum wheat held by the Italian intervention agency ; whereas, in a communication of 1 November 1988 , Italy informed the Commission of the intention of its intervention agency to increase by 200 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened should be increased to one million tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store ; whereas Annex I to Regulation (EEC) No 2989/88 must therefore be amended ; Article 2 Annex I to Regulation (EEC) No 2989/88 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 197, 26. 7. 1988 , p. 16 . h) OJ No L 202, 9 . 7. 1982, p. 23. fl OJ No L 223, 11 . 8 . 1987, p. 5 .M OJ No L 270, 30. 9 . 1988, p. 53 . ( «) OJ No L 304, 9 . 11 . 1988 , p . 5. 23 . 11 . 88 No L 316/41Official Journal of the European Communities ANNEX 'ANNEX I (tonnes) Place of storage Quantity Cuneo Torino Parma Treviso Modena Ferrara Bologna Ravenna Livorno Siena La Spezia Macerata Ancona Viterbo Roma Napoli Poggia Catanzaro Palermo Caltanissetta Catania Enna Trapani Venezia Forli Grosseto Pisa Perugia Ascoli Piceno Terni Latina Cagliari Matera Bari Brindisi Alessandria Genova Savona Pesaro Firenze Nuoro Caserta Verona Rovigo Cosenza Campobasso 47 650 8 000 24 017 5 000 5 045 33 966 17 473 27 027 2 000 26 254 9 222 24 199 41 886 20 477 23 583 48 016 153 228 84 498 21 415 30 835 v 11218 15 900 14 686 30 000 2 740 7 650 3 500 8 342 4 865 1 550 1 664 25 118 24 000 134 800 7 365 3 718 10 000 10 000 4,798 5 124 2 002 5 430 2 900 2 000 2 840 4 000'